Exhibit 12.1 Ratio of Earnings to Fixed Charges December 31, (in US$ millions) Income before income taxes, equity results and minority results 602.4 613.9 247.8 408.1 320.8 Fixed charges: Interest cost—capitalized — — — 0.1 0.1 Interest cost—expensed 128.3 113.3 100.7 90.3 117.1 Rentals: Land, equipment and computers 5.8 5.0 3.2 3.2 2.3 Total fixed charges 134.1 118.3 103.9 93.6 119.5 Amortization of capitalized interest — Less: Interest capitalized — — — (0.1) (0.1) Adjusted income before income taxes, equity results and minority results 736.5 732.2 351.7 501.6 440.2 Ratio of earnings to fixed charges 5.49 6.19 3.38 5.36 3.68
